Exhibit 10.189

 

RETIREMENT AND SEPARATION AGREEMENT

 

THIS RETIREMENT AND SEPARATION AGREEMENT ("Agreement") is made and entered into
by and between Yves Boyer ("Employee"), an individual who resides in Lutz, FL,
and Dollar Thrifty Automotive Group, Inc., a Delaware corporation ("DTG"), with
its principal place of business located at Tulsa, Oklahoma.

 

PURPOSE:

 

Employee has informed DTG that Employee desires to retire and voluntarily
separate from his current position as DTG’s Executive Vice President –
International, effective December 31, 2007. In order to achieve a final and
amicable resolution of the employment relationship in all its aspects, and in
consideration of the mutual covenants and promises herein contained, including
the waiver and release of rights and claims by Employee as set forth below, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Employee and DTG agree as follows:

 

1.

SEPARATION.

 

 

1.1

Separation. Employee's employment with DTG shall cease December 31, 2007 (the
"Separation Date").

 

2.

COVENANTS AND OBLIGATIONS OF DTG.

 

 

2.1

Lump Sum Payment. DTG will pay Employee a lump sum salary payment of $154,847.94
representing an amount equivalent to Employee’s bi-weekly base rate of pay of
$11,911.38 in effect as of the Separation Date salary for a period of twenty-six
(26) weeks payable on January 11, 2008. The lump sum salary payment shall not
include any increase, adjustment or allowance to regular earnings unless
otherwise specifically provided for in this Agreement. The lump sum salary
payment is subject to all applicable federal, state and local taxes and
assessments, which will be withheld by DTG. Employee may not contribute to the
401(k) Plan subsequent to the Separation Date.

 

 

2.2

Continuing Health Care Benefits. Employee’s separation from DTG on the
Separation Date shall be a “qualifying event” as such term is defined under
COBRA. No later than the January 11, 2008, DTG shall pay Employee the sum of
$5,738.98 representing an amount equivalent to: (1) $3,646.98 in COBRA premiums
payable by Employee to maintain health care benefits as provided under COBRA for
Employee and any dependents of Employee for a period of twenty-six (26) weeks
and (2) $2,091.91 to offset any income tax liability associated with the payment
of applicable COBRA premiums.

 

In order to maintain the group health care benefits pursuant to the preceding
sentence, Employee must elect COBRA benefits and must timely pay the full

 

1



 

amount of any COBRA premiums to maintain continuing health care coverage as
provided under COBRA. The failure by Employee to timely pay the full amount of
the COBRA premiums will result in the termination of continuing health care
benefits under COBRA.

 

 

2.3

Exec-U-Care. No later than January 11, 2008, DTG shall pay Employee the sum of
$2,489.44 representing: (1) $1,582 in premiums equivalent to an amount to
maintain Exec-U-Care benefits for an additional period of twenty-six (26) weeks
and (2) $907.44 to offset any income tax liability associated with the payment
of applicable Exec-U-Care premiums.

 

 

2.4

Annual Executive Incentive Compensation Program.

 

 

2.4.1

2007. Provided that the pre-tax profit objectives established for 2007 in the
Annual Executive Incentive Compensation Program (“2007 Program”) are met, DTG
will pay Employee an amount equal to Employee’s individual target percentage of
sixty percent (60%) of annual base rate of pay multiplied by the “payout
percentage” pursuant to the 2007 Program, which “payout percentage” is not
determined until year end results are final, and prorated from January 1, 2007
through the Separation Date. The amount to be paid in the preceding sentence
will be subject to withholding for applicable Federal, state and local taxes and
assessments and shall be paid on or before March 7, 2008.

 

 

2.4.2

Severance. No later than January 11, 2008, DTG will pay Employee the sum of
$92,908.76 in lieu of incentive compensation equal to the potential pay-out for
the period of twenty-six (26) weeks.

 

 

2.5

Unused Accrued Vacation and Personal Holiday. DTG will pay Employee vacation and
personal holiday pay in an amount equal to 280 hours, less: (1) applicable
federal, state, and local taxes and assessments required to be withheld by DTG
and (2) any vacation hours used by Employee prior to the Separation Date and
pending processing as of the Separation Date (“Vacation Pay”). The total hours
were calculated as follows: (1) Employee’s accumulated and unused vacation hours
as of December 31, 2006, plus (2) awarded vacation hours as of January 1, 2007,
plus (3) personal holiday, and less (4) any vacation hours and/or the personal
holiday taken since January 1, 2007. In lieu of prorating vacation hours which
were awarded in advance of accrual as of the Separation Date pursuant to DTG’s
vacation policy, DTG waives such proration. The Vacation Pay shall be paid
regardless of Employee’s decision whether to execute this Agreement and in
accordance with applicable state law on or following the Separation Date.

 

 

2.6

Deferred Compensation Plan.

 

 

2.6.1

DTG shall continue to contribute seven percent (7%) of Employee’s base salary in
lieu of deferred compensation under the Deferred Compensation Plan during the
Salary Continuation Period.

 

2

 



 

 

2.6.2

On January 11, 2008, DTG shall pay Employee the sum of $10,839.36 in lieu of
deferred compensation payable with respect to the total amount of the lump sum
payment to be paid pursuant to Section 2.1.

 

 

2.6.3

Likewise to Sections 2.6.1 and 2.6.2, in the event DTG pays Employee an
incentive compensation award pursuant to Section 2.4.1 above, on March 7, 2008,
DTG shall pay seven percent (7%) of the prorated incentive compensation award to
Employee in lieu of deferred compensation.

 

 

2.6.4

DTG shall pay Employee the sum of $6,503.61, no later than January 11, 2008,
representing seven percent (7%) of the amount to be paid to Employee pursuant to
Section 2.4.2.

 

 

2.7

Target (Performance) Shares. The following provisions shall govern shares of
restricted Common Stock of DTG granted under the Performance Share Grant
Agreements specified below (collectively, such shares of restricted DTG Common
Stock referred to as “Target Shares”).

 

 

2.7.1

2005 Grant and Issuance of Shares.  In accordance with the terms of that certain
Performance Share Grant Agreement dated May 20, 2005 between DTG and Employee
(“2005 Agreement”), 8,000 Target Shares were granted under the 2005 Agreement.
No later than March 7, 2008, DTG shall issue Employee a stock certificate
representing non-forfeited Target Shares under the 2005 Agreement when the
payment has been approved by the Human Resources and Compensation Committee of
the Board of Directors of DTG and when other DTG employees are paid, subject to
applicable federal, state and other tax withholdings. Notwithstanding any
provision in the 2005 Agreement to the contrary, the non-forfeited Target Shares
shall be deemed fully vested concurrent with the payment approval in the
foregoing sentence.

 

 

2.7.2

2006 Grant.      In accordance with the terms of that certain Performance Share
Grant Agreement dated effective February 1, 2006 between DTG and Employee (“2006
Agreement”), 7,128 Target Shares were granted under the 2006 Agreement.

 

 

2.7.3

2007 Grant.      In accordance with the terms of that certain Performance Share
Grant Agreement dated effective February 1, 2007 between DTG and Employee (“2007
Agreement”), 5,400 Target Shares were granted under the 2007 Agreement.

 

 

2.7.4

Pro-rated Target Shares, Vesting and Payment. All Target Shares under the 2006
Agreement and 2007 Agreement shall be prorated as of the Separation Date. The
following table sets forth Target Shares which are not forfeited under each
applicable agreement and Target Shares which are forfeited:

 

 

3

 



 

 

 

Non-forfeited Target

Shares

Forfeited Target

Shares

2006 Agreement

4,752

2,376

2007 Agreement

1,800

3,600

 

Notwithstanding any provision in the 2006 Agreement and 2007 Agreement to the
contrary, the prorated Target Shares shall be deemed fully vested as of the
Effective Date and shall not be subject to further adjustment. No later than
March 7, 2008, DTG shall issue Employee a stock certificate representing
non-forfeited Target Shares under the 2006 Agreement and 2007 Agreement, subject
to applicable federal, state and other tax withholdings.

 

 

2.8

DTG Vehicle.

 

 

2.8.1

Lump Sum Payment.  On or before 5:00 p.m. (Eastern/Tampa time) on the Separation
Date, Employee shall return the DTG vehicle assigned to Employee (“Vehicle”) to
DTG’s Florida Region headquarters in Tampa or at such other DTG location as
reasonably agreed upon by DTG, unless Employee has exercised the option to
purchase the Vehicle, as set forth below, in which event Employee shall have no
obligation to return the purchased Vehicle. In lieu of the continued use of the
Vehicle as of the Separation Date for a period of twenty-six weeks from January
1, 2008, DTG agrees to pay Employee $5,375.00 on January 11, 2008. The payment
in the preceding sentence shall be subject to all applicable federal, state and
local taxes and assessments, which will be withheld by DTG.

 

 

2.8.2

Purchase Option. Employee shall have the option to purchase the Vehicle on or
before the Separation Date at the greater of the fair market value of such
Vehicle, as determined by DTG in its sole discretion, or the net book value.

 

 

2.9

Employee Travel Expenses. Employee shall promptly and properly complete, in
accordance with DTG’s travel reimbursement policy, and submit to DTG, Travel
Expense Reports for all outstanding travel expenses eligible for reimbursement
as of the Separation Date, notwithstanding the decision of Employee to execute
this Agreement. Incomplete or improperly documented Travel Expense Reports may,
at the sole discretion of DTG, be rejected as to payment and returned to
Employee for completion. Any Travel Expense Report not timely submitted or
rejected twice for lack of or missing documentation shall automatically be
deemed as rejected for payment.

 

 

2.10

Outplacement Assistance. DTG will provide Employee with professional
outplacement assistance by Right Associates for a period of six (6) months from
the Separation Date at DTG’s sole expense.

 

4

 



 

 

2.11

Neutral Job Reference. DTG agrees whenever in the future it receives a request
for information or reference regarding Employee’s employment with DTG, DTG will
provide only neutral employment information verifying the position Employee held
and the dates of Employee’s employment.

 

 

2.12

Ayco Financial Counseling Services. In lieu of the continued use of the
financial counseling services subsequent to December 31, 2007 and to cover 2007
income tax preparation expenses, DTG shall pay Employee the sum of $4,645.27 on
January 11, 2008, subject to applicable federal, state and local taxes and
assessments to be withheld by DTG.

 

3.

RELEASE OF CLAIMS, COVENANTS AND OBLIGATIONS OF EMPLOYEE.

 

 

3.1

Officer Resignations. Employee shall resign as Executive Vice President –
International of DTG, together with all other officer positions held by Employee
in subsidiaries and affiliates of DTG, if any, as of the Separation Date.

 

 

3.2

Release of All Claims. It is the intention of the parties hereto that execution
of this Agreement will forever bar any and all claims of whatsoever kind and
nature arising from or related to Employee's employment with DTG through the
Effective Date, known or suspected to exist now, and those which are unknown and
not suspected to exist now, except: (i) those related to the parties'
performance under this Agreement and (ii) any claims arising after the execution
of this Agreement.

 

In exchange for the additional consideration provided herein, including, but not
limited to, the continuing benefits to be provided and payments to be made by
DTG pursuant to Sections 2.2 through 2.4, 2.6, 2.8 and 2.10, which Employee
acknowledges is over and above any benefits Employee may be entitled to receive
under normal company policy, Employee, on behalf of Employee’s self and
Employee’s heirs, executors, representatives, administrators, successors and
assigns, does hereby fully, finally, irrevocably and forever unconditionally
release, acquit and discharge DTG and its subsidiaries and affiliates, and their
respective officers, directors, stockholders, employees, representatives,
attorneys, successors and assigns, and all persons acting by, through, under or
in concert with any of them, from any and all claims, demands, liabilities,
obligations, rights, controversies, actions, causes of action, damages, costs,
losses, debts, accounts, charges and expenses (including all statutory and
common law claims for attorneys’ fees and costs), of whatsoever kind and nature,
whether known or unknown, which Employee may have, now or in the future, arising
from or in connection with Employee's employment with DTG, except as excluded in
the preceding paragraph (collectively, the “Claims”). With the foregoing release
and waiver, Employee knowingly and willingly waives all present and future
Claims which might or could have been asserted on or behalf of Employee arising
from or related to the prior employment relationship between DTG and Employee,
up to and including the date of this Agreement.

 

The foregoing includes, without limitation, any Claims that Employee may have
against DTG under Title VII of the Civil Rights Act of 1964, as amended, 42

 

5

 



 

U.S.C. §§2000e et seq.; the Civil Rights Act of 1991; the Civil Rights Act of
1866 and/or 1871; the National Labor Relations Act, as amended, by 29 U.S.C. §§
151 et seq.; the Age Discrimination In Employment Act of 1967, as amended, 29
U.S.C. §§621 et seq.; the Older Workers Benefits Protection Act of 1990; the
Fair Labor Standard Act of 1938, as amended, 29 U.S.C. §§201; Executive Order
11246, the Equal Pay Act of 1963; the Employment Retirement Income Security Act
of 1974, as amended, 29 U.S.C. §§1001 et seq.; the Rehabilitation Act of 1973,
as amended, 29 U.S.C. §§701 et seq.; the Americans with Disabilities Act of
1990; 42 U.S.C. §12101 et seq.; the Family and Medical Leave Act of 1993, any
other federal, state, or local constitution, statute, law, ordinance or
regulation; any claims for severance pay, incentive or bonus payments, accrued
holiday pay, accrued vacation pay; health, medical, or life insurance benefits;
distribution of money under any retirement, profit sharing, or 401K plans; and
any and all common-law causes of action for wrongful termination, wrongful
termination in violation of public policy, retaliatory discharge, tortious
discharge, breach of express or implied contract, promissory or equitable
estoppel, detrimental reliance, breach of covenant of good faith and fair
dealing, libel, slander, loss of consortium, invasion of privacy, negligence,
defamation, outrageous conduct, or intentional or negligent infliction of
emotional distress.

 

Except to the extent permissible under the Age Discrimination in Employment Act,
Employee also agrees not to initiate any action against DTG to assert or
institute any such Claims nor authorize or assist any party, governmental or
otherwise, to institute any Claims for damages via administrative or legal
proceedings or otherwise against DTG. DTG and Employee agree that the signing of
this Agreement does not waive any claims arising after the execution of this
Agreement.

 

 

3.3

Release of ADEA and OWBPA Claims. Employee further acknowledges and agrees that
the foregoing release and waiver set forth in Section 3.2 above includes,
without limitation, any and all claims for rights or claims Employee may have
against DTG under The Age Discrimination In Employment Act of 1967, as amended,
29 U.S.C. §§621 et seq.; the Older Workers Benefit Protection Act of 1990 and
any analogous federal, state, or local constitution, statute, law, ordinance, or
regulation; arising from or related to Employee’s employment with DTG,
including, but not limited to, attorneys’ fees, related costs and interest.

 

 

3.4

Right to Consider and Decisional Unit Information.  Employee was provided with
this Agreement on November 21, 2007. Employee is a member of the decisional unit
discussed in the paragraph below and is hereby informed that the terms of this
Agreement shall be open for acceptance by Employee for a period of forty-five
(45) calendar days from the date set forth in the preceding sentence, during
which time Employee may consider whether to accept DTG’s offer and to execute
this Agreement. In addition, Employee is hereby advised to consult with an
attorney of Employee’s choice before executing this Agreement, to ensure
Employee fully and thoroughly understands it. Employee may utilize all or any
portion of this forty-five (45) days’ period; however, Employee may not sign and
return this Agreement before the Separation Date. DTG and Employee agree that
any changes, whether material or immaterial, made to the terms and

 

6

 



 

conditions of this Agreement subsequent to the date set forth in the first
sentence of this Section and agreed to by the parties, shall not restart the
running of the forty-five (45) days’ period. If Employee does not timely execute
this Agreement within the forty-five (45) days’ period this Agreement shall not
be enforceable or effective and DTG shall have no further obligation hereunder.
Should Employee execute this Agreement, Employee shall mail the executed
Agreement to the following:

 

Rich Halbrook

Executive Vice President

Dollar Thrifty Automotive Group, Inc.

5330 East 31st Street

Tulsa, OK 74135

 

In connection with Employee’s decision whether to accept DTG’s offer of
severance benefits in exchange for the waiver and release set forth in Sections
3.2 and 3.3 above by executing this Agreement, Employee was also provided with a
document entitled “Separation Information” which sets forth the decisional unit
within DTG’s organizational structure from which DTG chose employees who would
be offered severance benefits in exchange for the waiver and release set forth
in Sections 3.2 and 3.3 and those who would not be offered severance benefits in
exchange for the waiver and release. In addition, Employee is informed that the
document entitled “Separation Information” also sets forth a list of all job
titles and ages of persons in the decisional unit who were and were not selected
for separation and the offer of severance benefits as consideration for signing
a Separation Agreement containing a release and waiver of ADEA and OWBPA rights
set forth in Sections 3.2 and 3.3 of such agreement.

 

 

3.5

Right to Revoke Agreement and Effective Date. Employee is also informed that for
seven (7) calendar days following the execution of this Agreement by Employee,
Employee may revoke this Agreement by informing Rich Halbrook, Executive Vice
President, in writing, of Employee’s intent to revoke this Agreement, at the
address set forth in Section 3.4 above. If Employee does not advise DTG in
writing within such seven (7) days’ period of Employee’s intent to revoke this
Agreement, this Agreement shall become effective and enforceable upon the
expiration of the seven (7) days’ period (the “Effective Date”). Notwithstanding
any provision herein to the contrary, any obligation to pay Employee any amount
herein on January 11, 2008 shall be automatically extended until the seven (7)
days’ revocation period expires. Employee acknowledges that DTG shall have no
obligation under this Agreement whatsoever in the event of any revocation by
Employee.

 

 

3.6

Non-Disclosure of Confidential Information. In exchange for the consideration of
the payments, other compensation and benefits to be provided by DTG pursuant to
this Agreement, Employee acknowledges that Employee has had access to
Confidential information, as defined below, and Employee agrees to maintain the
confidentiality and privileged nature of Confidential Information, and shall not
disclose or cause to be disclosed, directly or indirectly, any such Confidential
Information, nor use the same for personal benefit, without the prior written

 

7

 



 

approval of DTG in each instance. The term "Confidential Information" includes
operating, business, marketing, financial and technical information, regardless
of its form, including, but not limited to, manufacturer fleet pricing, lease
and fleet programs pricing and terms, customer lists, corporate rates, retail
pricing, contracts, vehicle supply agreements, data or knowledge concerning DTG,
its subsidiaries or affiliates, that is furnished by DTG, its subsidiaries or
affiliates and their respective representatives, or which is obtained by
Employee through observation or analysis of such Confidential Information.
Confidential Information does not include information which is or becomes
generally available to the public other than as a result of disclosure by
Employee.

 

 

3.7

Non-Solicitation of DTG Employees. In consideration of the payments payable
pursuant to Section 2.1 and those other obligations and covenants set forth in
Sections 2.2 through 2.4, 2.6 through 2.8 and 2.10, Employee hereby agrees
Employee will not for any reason, directly or indirectly, for Employee’s self or
on behalf of or in conjunction with any person, partnership or corporation
(other than DTG), as an officer, director, employee, agent, shareholder, owner,
consultant, advisor, or manager of any firm, organization, agency, or other
corporate or legal entity induce, entice, hire, or attempt to hire or employ any
employee of DTG, its subsidiaries or affiliates.

 

 

3.8

Employment by Competitor. Employee shall promptly notify DTG in writing that
Employee has, during the period commencing as of the Separation Date through
June 30, 2008, directly or indirectly become employed by, contracted to provide
consulting services or advice to, or purchased or acquired an ownership interest
a rental car company (other than the purchase of publicly-traded securities
representing less than 2% of the total ownership interest of any such entity)
with national operations in the United States in competition with DTG. Employee
acknowledges and agrees that upon the occurrence of those events specified in
the preceding sentence, DTG shall have the unilateral right to terminate the
performance of the continuing salary payments specified in Section 2.1 above
along with those other obligations and covenants set forth in Sections 2.2
through 2.4, 2.6 through 2.8 and 2.10.

 

 

3.9

DTG’s Property. On the Separation Date, Employee shall return to DTG any laptop
computer, cell phone, pager, wireless devices, all credit cards, files and other
property issued to, received or prepared by Employee during Employee’s
employment, including the Vehicle.

 

 

3.10

Employee Representations and Warranties. Employee represents that Employee has
not heretofore assigned or transferred, or purported to assign or transfer to
any person or entity, any Claim embraced in this Agreement or any portion
thereof or interest therein.

 

4.

TERMINATION OF DTG’S COVENANTS AND OBLIGATIONS; DETRIMENTAL ACTIVITY.

 

 

4.1

Termination of DTG’s Obligations and Covenants. In the event that Employee,

 

8

 



 

during period commencing on the Separation Date through June 30, 2008 (“Covenant
Period”) breaches the covenants set forth in Sections 3.6 through 3.8, or
notifies DTG of a relationship with a competitor as set forth in Section 3.8,
then DTG’s obligations and covenants set forth in Sections 2.1 through 2.4, 2.6
through 2.8 and 2.10 to the extent that such obligations and covenants remain
outstanding to be performed by DTG, shall immediately cease, shall not be
enforceable and DTG shall have no further obligations or covenants to Employee
as otherwise set forth in Sections 2.1 through 2.4, 2.6 through 2.8 and 2.10.
DTG shall provide written notice to Employee upon the cessation of its
obligations pursuant to this Section.

 

 

4.2

Definitions. Unless defined below in this Section, defined terms used below
shall have the same meaning as set forth in the Amended and Restated long-Term
Incentive Plan and Director Equity Plan as Amended and Restated Effective March
23, 2005 and Adopted by Shareholders on May 20, 2005.

 

 

4.2.1

“Detrimental Activity” means:

 

 

(i)

Engaging in an activity, as an employee, principal, agent or consultant for
another entity that competes with DTG in any actual, researched or prospective
product, service, system or business activity for which Employee has had any
direct responsibility during the last two (2) years of his employment with DTG
prior to the Separation Date, in any territory in which DTG or any Subsidiary
manufactures, sells, markets, services or installs such product, service or
system or engages in such business activity.

 

 

(ii)

Soliciting any employee of DTG or a Subsidiary to terminate his or her
employment with DTG or a Subsidiary pursuant to Section 3.7 above.

 

 

(iii)

The disclosure to anyone outside DTG, or the use in other than DTG’s business,
without prior written authorization from DTG, of any Confidential Information as
such term is defined above in Section 3.6.

 

 

(iv)

The failure or refusal to disclose promptly and to assign to DTG upon request
all right, title and interest in any invention or idea, patentable or not, made
or conceived by Employee during employment by DTG or any Subsidiary, relating in
any manner to the actual or anticipated business, research or development work
of DTG or any Subsidiary or the failure or refusal to do anything reasonably
necessary to enable DTG or any Subsidiary to secure a patent where appropriate
in the United States and in other countries.

 

 

(i)

Activity that results in Termination for Cause. “Termination for Cause” shall
mean a termination:

 

9

 



 

 

 

(a)

Due to Employee’s willful and continuous gross neglect of his duties for which
he is employed, or

 

 

(b)

Any act of dishonesty on the part of Employee while employed by DTG constituting
a felony resulting or intended to result, directly or indirectly, in his gain
for personal enrichment at the expense of DTG or a Subsidiary

 

 

(vii)

Any other conduct or act determined to be injurious, detrimental or prejudicial
to any significant interest of DTG or any Subsidiary unless Employee acted in
good faith and in a manner Employee reasonably believed to be in or not opposed
to the best interests of DTG.

 

 

4.3

Detrimental Activity. Notwithstanding anything in this Agreement or any other
agreement by and between the Employee and DTG, if Employee, either during
employment by DTG or during the Covenant Period, shall engage in any Detrimental
Activity, and the Board shall so find, upon notice of such finding by the Board:

 

 

4.3.1

Employee shall return to DTG all or so much of any payments, as determined by
the Board, made to Employee pursuant to Sections 2.1 through 2.4, 2.6 through
2.8 and 2.10; and

 

 

4.3.2

Return to DTG, in exchange for payment by DTG of any amount actually paid
therefor by the Employee, all Common Shares of DTG that the Employee has not
disposed of that were issued pursuant to the 2005 Agreement, 2006 Agreement or
2007 Agreement within a period of one (1) year prior to the date of the
commencement of such Detrimental Activity; and

 

 

4.3.3

With respect to any Common Shares so acquired that the Employee has disposed of,
pay to DTG in cash the difference between: (i) any amount actually paid therefor
by the Employee pursuant to the 2005 Agreement, 2006 Agreement or 2007
Agreement, as applicable, and (ii) the Market Value Per Share of the Common
Shares on the date of such acquisition.

 

To the extent that such amounts in Subsections 4.3.1 through 4.3.3 are not paid
to DTG, DTG may set off the amounts payable above to it against any outstanding
amounts that may be owing from time-to-time by DTG to the Employee, whether as
wages, deferred compensation or in the form of any other benefit or for any
other reason.

 

5.

MUTUAL COVENANTS

 

 

5.1

Mutual Non-Disparagement. In consideration of the agreements contained herein,
Employee and DTG will not criticize the other, and to the extent

 

10

 



 

applicable, DTG’s subsidiaries, affiliates, officers, directors or employees, or
their respective products or services, and will not say or publish anything that
would tend to place the other and, to the extent applicable, DTG’s subsidiaries,
affiliates, officers, directors or employees, in a bad or false light. Further,
Employee agrees that Employee will take no actions which would or which would be
likely to interfere with the existing contractual relationships of DTG.

 

 

5.2

Confidential Agreement. The parties acknowledge that the fact and terms of this
Agreement shall be confidential and agree that its terms shall not be disclosed
in whole or in part by any party, except such disclosures which may be compelled
by legal process or are necessary to enforce the rights of either party under
the Agreement. The parties further acknowledge that prior to executing this
Agreement, Employee was advised to discuss the terms of this Agreement with
Employee’s attorney, immediate family members, or other financial or personal
advisors and that such prior consultation shall not comprise a violation of
Employee's obligation to maintain the confidentiality of this Agreement.
Further, any continuing consultation by Employee with Employee’s immediate
family members, attorney, or other financial or personal advisor shall not
comprise a violation of Employee's obligation to maintain the confidentiality of
this Agreement.

 

6.

EMPLOYEE ACKNOWLEDGEMENTS

 

 

6.1

Acknowledgements. Employee hereby acknowledges as follows:

 

 

6.1.1

Employee was provided with this Agreement on the date first set forth in Section
3.4 above.

 

 

6.1.2

EMPLOYEE HAS CAREFULLY READ AND FULLY UNDERSTANDS THE MEANING AND INTENT OF ALL
OF THE PROVISIONS AND TERMS OF THIS AGREEMENT, INCLUDING THE FINAL AND BINDING
EFFECT OF THE RELEASE OF ALL KNOWN AND UNKOWN CLAIMS AND THE WAIVER OF RIGHTS.

 

 

6.1.3

Employee understands that Employee’s decision to sign and execute this Agreement
is strictly voluntary.

 

 

6.1.4

Employee has been advised by DTG to consult with an attorney before signing this
Agreement and to review this Agreement with Employee’s advisors.

 

 

6.1.5

Employee has been given a period of up to forty-five (45) days’ period within
which to consider and make a decision to execute this Agreement.

 

 

6.1.6

Employee understands that for a period of seven (7) days following Employee’s
signing this Agreement, Employee may revoke this Agreement by notifying DTG
pursuant to Section 3.5, in writing, of Employee’s desire to do so. Employee
understands that after the seven (7) days’ period has elapsed, this Agreement
shall become effective and

 

11

 



 

enforceable.

 

 

6.1.7

Employee was provided with the document entitled Separation Information which
contained decisional unit information together with a list of all job titles and
ages of persons in the decisional unit who were and were not selected for
separation and the offer of severance benefits as consideration for signing a
Separation Agreement containing a release and waiver of ADEA and OWBPA rights
set forth in Sections 3.2 and 3.3 of such agreement.

 

 

6.1.8

Employee does not waive any rights or claims that may arise after the date this
Agreement is executed.

 

 

6.1.9

No representative of DTG has made any other representation or promise to
Employee regarding the terms and conditions of Employee’s employment or the
termination of Employee’s employment with DTG other than those contained in this
Agreement.

 

7.

GENERAL TERMS

 

 

7.1

No Admission of Liability. It is understood and agreed by Employee and DTG that
this Agreement and compliance with this Agreement shall not in any way be
construed as an admission, directly or by implication, of any liability
whatsoever on the part of DTG, its subsidiaries, and their officers, directors,
stockholders, agents, representatives, employees and/or attorneys, of any
violation of any federal, state or local constitution, law, statute, ordinance
or regulation; any contractual right, common law contract or tort claims; or any
other duty or obligation owed to Employee.

 

 

7.2

Amendments. This Agreement may only be amended in a writing signed by both a
duly authorized representative of DTG and Employee.

 

 

7.3

Captions. Captions to sections in this Agreement have been inserted solely for
the sake of convenient reference and are without any substantive effect.

 

 

7.4

Entire Agreement. This Agreement contains the full and entire agreement between
the parties hereto relating to the subject matter of this Agreement and
supersedes and annuls any and all prior or contemporaneous agreements,
contracts, promises, statements, negotiations, manifestations of intention,
and/or representations, made on or before the date hereof other than made
herein, whether oral or written, express or implied, if any, relating to the
subject matter hereof. No promises, agreements or representations have been made
in connection with this Agreement, nor have any promises, agreements or
representations been relied upon by either Employee or DTG in executing this
Agreement, except the agreements as specifically set forth herein.

 

 

7.5

Governing Law. All questions pertaining to the validity, construction, execution
and performance of this Agreement will be construed in accordance with and
governed by the laws of the State of Oklahoma.

 

12

 



 

 

 

7.6

Severability. If any one or more provisions in this Agreement or the application
thereof to any party or circumstance is held to be invalid or unenforceable, the
validity, legality and enforceability of the remainder of this Agreement, or the
application of such provision to parties or circumstances other than those as to
which it is invalid or unenforceable, will not be affected or impaired thereby,
and each provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law.

 

 

7.7

Binding Nature. This Agreement shall be binding upon and inure to the benefit of
each party’s individual or collective heirs, successors, executors, agents,
representatives, administrators or assigns, as applicable.

 

 

7.8

Attorneys' Fees. If suit shall be brought by a party hereto because of the
breach of any other covenant herein contained on the part of the other party
hereto to be kept or performed, except as prohibited by the ADEA, OWBPA and the
regulations promulgated thereunder, the breaching party shall pay to the other
party all expenses incurred therefore, including, without limitation, reasonable
attorney's fees, court costs and expenses, other professional fees, witness
fees, and all costs of execution or collection of any judgment against breaching
party.

 

13

 



 



IN WITNESS WHEREOF, Employee and DTG, having read the foregoing and having
understood and agreed to the terms of this Agreement, hereby voluntarily affix
their signatures to this Agreement on the dates set forth below their names.

 

"Employee"

“DTG”

 

Dollar Thrifty Automotive Group, Inc.

 

 

By:         __________________________________                   By:        ________________________________ 

 

Yves Boyer

Richard P. Halbrook

 

Executive Vice President –

 

Administration

 

Dated:

January______________________

, 2008

Dated:

January______________________

, 2008

 

 

14

 

 